[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            MAR 14 2000
                                                                         THOMAS K. KAHN
                                         No. 99-4007                          CLERK

                          D.C. Docket No. 97-01586-CV-ASG


VIDEO TRAX, INC., a Florida Corporation, on behalf of itself and all other persons
and entities similarly situated,

                                                                         Plaintiff -Appellant,

       versus


NATIONSBANK, N.A. (SOUTH), a National Banking Association,

                                                                       Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Florida

                                     (March 14, 2000)

Before TJOFLAT, Circuit Judge, FAY, Senior Circuit Judge, and HANCOCK*,
Senior District Judge.

__________________________________________
* Honorable James H. Hancock, Senior District Judge for the Northern District of Alabama, sitting
by designation.


PER CURIAM:
      The facts and procedural history of this case are set out in the district court's

opinion reported at 33 F. Supp. 2d 1041 (S.D. Fla. 1998). For the reasons stated by

the district court, id. at 1047-55 (part III.A. through III.C.), we find that the fees at

issue do not constitute “interest” for purposes of the usury provisions of the National

Bank Act, 12 U.S.C. §§ 85-86 (1994). Accordingly, the judgment of the court is

      AFFIRMED.